Citation Nr: 1023117	
Decision Date: 06/22/10    Archive Date: 07/01/10

DOCKET NO.  06-07 155A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess 
of 10 percent for service-connected cervical spine sprain. 

2.  Entitlement to an initial disability evaluation in excess 
of 20 percent for service-connected lumbar spine spasm.

3.  Entitlement to an initial compensable disability 
evaluation for service-connected left foot, residual of 
fracture second and third metatarsals. 

4.  Entitlement to an initial compensable disability 
evaluation for service-connected left shoulder non-dominant, 
status post pectoralis repair with scar. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sara Schinnerer, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1990 to December 
1992 and from May 1995 to October 2003.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a June 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Houston, 
Texas which, inter alia, granted service connection and 
assigned initial ratings for the service-connected 
disabilities noted on the title page.  

In August 2004, the Veteran requested a hearing before the 
decision review officer.  In January 2006, he was notified of 
a hearing scheduled in March 2006.  In March 2006, the 
Veteran requested that his hearing be postponed until he 
undergoes a VA examination.  In March 2006, the Veteran 
requested a hearing before the Board.  In February 2010, he 
was notified of a hearing scheduled in April 2010.  The 
Veteran failed to appear for his scheduled hearing.  The 
notice informing the Veteran of his scheduled hearing was not 
returned as undeliverable.  Accordingly, the hearing request 
is deemed withdrawn.  See 38 C.F.R. § 20.702 (2009).

In an August 2006 rating decision, the RO increased the 
initial evaluation for the service-connected cervical spine 
disability from 0 to 10 percent disabling, effective October 
15, 2003.  In the same rating decision, the RO increased the 
evaluation for the service-connected lumbar spine disability 
from 0 to 20 percent disabling, effective October 15, 2003.  
In accordance with AB v. Brown, 6 Vet. App. 35 (1993), the 
Veteran will generally be presumed to be seeking the highest 
rating available, and it follows that a partial grant of an 
increased rating does not terminate an appeal.  


FINDINGS OF FACT

1.  The Veteran's service-connected cervical spine sprain 
degenerative disc disease is manifested by forward flexion of 
0 to 45 degrees.  Combined range of motion is greater than 
170 degrees and there is no evidence of incapacitating 
episodes.  

2.  There is no additional neurological impairment associated 
with the service-connected cervical disability that warrants 
a separate disability rating.  

3.  The Veteran's lumbar sprain disability is primarily 
manifested by pain on forward flexion; forward flexion of the 
thoracolumbar spine has not been demonstrated as 30 degrees 
or less, nor is there evidence of ankylosis.  

4.  There is no additional neurological impairment associated 
with the service-connected lumbar disability that warrants a 
separate disability rating.  

5.  For the period from March 30, 2009, the Veteran's left 
foot disability is manifested by metatarsalgia.  For the 
period prior to March 30, 2009, the Veteran's left foot 
disability is not manifested by a moderate foot injury or 
metatarsalgia.  

6.  The Veteran's service-connected left shoulder non-
dominant, status post pectoralis repair with scar is 
productive of no more than slight impairment of Muscle Group 
II and is not manifested by nonunion without loose movement 
or malunion of the clavicle or scapula or limitation of 
motion of the arm at shoulder level. 

7.  There is no additional neurological impairment associated 
with the service-connected left shoulder disability that 
warrants a separate disability rating.  


CONCLUSIONS OF LAW

1.  The criteria for an initial disability evaluation greater 
than 10 percent for service-connected cervical spine 
disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103a, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 
4.40, 4.45, 4.71a, Diagnostic Code 5237 (2009).

2.  The criteria for an initial disability evaluation greater 
than 20 percent for service-connected lumbar spine disability 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103a, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 
4.71a, Diagnostic Code 5237 (2009).

3.  The criteria for an initial disability evaluation of 10 
percent for service-connected left foot from March 30, 2009, 
have been met. 38 U.S.C.A. §§ 1155, 5103, 5103a, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, 
Diagnostic Code 5279 (2009).

4.  The criteria for an initial compensable disability 
evaluation for service-connected left shoulder, status post 
pectoralis repair have not been met. 38 U.S.C.A. § 1155, 
5103, 5103a, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.55, 4.56, 
4.71a, 4.73,  Diagnostic Codes 5201, 5203, 5302 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The notice should also address 
the rating criteria or effective date provisions that are 
pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

In cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service connection claim has been more 
than substantiated, it has been proven, thereby rendering 38 
U.S.C.A. § 5103(a) notice no longer required because the 
purpose that the notice is intended to serve has been 
fulfilled.  Dingess, 19 Vet. App. at 473; Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the 
burden of demonstrating any prejudice from defective notice 
with respect to the downstream elements.  Goodwin v. Peake, 
22 Vet. App. 128 (2008).  That burden has not been met in 
this case.  

Nevertheless, the record reflects that the appellant was 
provided a meaningful opportunity to participate effectively 
in the processing of his claims such that the notice error 
did not affect the essential fairness of the adjudication now 
on appeal.  The appellant was notified that his claims were 
awarded with an effective date of October 15, 2003, the date 
following discharge from service, and initial ratings were 
assigned.  He was provided notice how to appeal that 
decision, and he did so.  He was provided a statement of the 
case that advised him of the applicable law and criteria 
required for a higher rating and he demonstrated his actual 
knowledge of what was required to substantiate a higher 
rating in his argument included on his Substantive Appeal.  
Although he was not provided pre-adjudicatory notice that he 
would be assigned an effective date in accordance with the 
facts found as required by Dingess, he was assigned the day 
after discharge from service as an effective date, the 
earliest permitted by law.  38 U.S.C.A. § 5110(a).  

Moreover, the record shows that the appellant was represented 
by a Veteran's Service Organization and its counsel 
throughout the adjudication of the claims.  Overton v. 
Nicholson, 20 Vet. App. 427 (2006).  

Thus, based on the record as a whole, the Board finds that a 
reasonable person would have understood from the information 
that VA provided to the appellant what was necessary to 
substantiate his claim, and as such, that he had a meaningful 
opportunity to participate in the adjudication of his claim 
such that the essential fairness of the adjudication was not 
affected.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
vacated on other grounds sub nom.  Vazquez-Flores v. 
Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  


As for the duty to assist, the Board finds that all necessary 
assistance has been provided to the Veteran, whereas VA has 
obtained service treatment records, VA outpatient treatment 
records, afforded the Veteran examinations, and assisted the 
Veteran in obtaining evidence.  Based on the foregoing, all 
known and available records relevant to the issues on appeal 
have been obtained and associated with the Veteran's claims 
file, and the Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.     

Increased Ratings

The Veteran maintains that he is entitled to an initial 
disability rating greater than 10 percent for his cervical 
spine, an initial disability rating greater than 20 percent 
for his lumbar spine, an initial compensable disability 
rating for his left foot, and an initial compensable 
disability rating for his left shoulder.  In that regard, 
disability evaluations are determined by the application of a 
schedule of ratings, which are based on the average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  

The governing regulations provide that the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating.  Otherwise, the 
lower rating is assigned.  38 C.F.R. § 4.7.  Moreover, while 
the Board must consider the veteran's medical history as 
required by various provisions under 38 C.F.R. Part 4, 
including sections 4.2, the regulations do not give past 
medical reports precedence over current findings.  Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

Furthermore, when an evaluation of a disability is based on 
limitation of motion, the Board must also consider, in 
conjunction with the otherwise applicable diagnostic code, 
any additional functional loss the veteran may have sustained 
by virtue of other factors as described in 38 C.F.R. §§ 4.40 
and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
Such factors include more or less movement than normal, 
weakened movement, excess fatigability, incoordination, pain 
on movement, swelling, and deformity or atrophy of disuse.  
38 C.F.R. § 4.45.  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the Veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  38 
U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).  

Where, as in this case, an appeal stems from an initial 
rating, VA must frame and consider the issue as to whether 
separate or "staged" ratings may be assigned for any or all 
of the retroactive period from the effective date of the 
grant of service connection to a prospective rating.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  

Cervical Spine 

In the June 2004 rating decision, the RO granted service 
connection and assigned an initial zero percent disability 
evaluation for cervical spine strain, effective from October 
15, 2003, the day after discharge from service.  In granting 
service connection, the RO noted the Veteran's in-service 
treatment and diagnosis of cervical spine strain without 
radiculopathy, dated in September 2000.  Subsequently, in the 
August 2006 rating decision, the RO increased the disability 
evaluation from zero to 10 percent disabling, effective 
October 15, 2003, based upon the Veteran's combined 
limitation of motion of the cervical spine demonstrated in 
the May 2006 VA examination.  

The Veteran's cervical spine disability is currently rated  
as 10 percent disabling under 38 C.F.R. § 4.71a, DC 5237, the 
diagnostic code for cervical strain.  Disorders of the spine 
may be evaluated either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under § 4.25.  38 C.F.R. 
§ 4.71a.


Under the General Rating Formula for Diseases and Injuries of 
the Spine a 10 percent evaluation is appropriate where there 
is forward flexion of the cervical spine greater than 30 
degrees but not greater than 40 degrees; or, combined range 
of motion of the cervical spine greater than 170 degrees but 
not greater than 335 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of the height.  A 20 percent 
evaluation is appropriate where there is forward flexion of 
the cervical spine greater than 15 degrees but not greater 
than 30 degrees; or, the combined range of motion of the 
cervical spine not greater than 170 degrees; or, muscle spasm 
or guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  Note (1) requires an evaluation of any 
associated objective neurological abnormalities, including, 
but not limited to, bowel, or bladder impairment, separately, 
under an appropriate diagnostic code.  38 C.F.R. § 4.71a, 
Diagnostic Code (DC) 5237.

Under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes a 10 percent disability 
evaluation is warranted for incapacitating episodes having a 
total duration of at least one week but less than two weeks 
during the past 12 months and a 20 percent disability 
evaluation is warranted for incapacitating episodes having a 
total duration of at least two weeks but less than four weeks 
during the past 12 months.  38 C.F.R. § 4.71a, DC 5243.

For VA compensation purposes, normal forward flexion of the 
cervical spine is zero to 45 degrees, extension is zero to 45 
degrees, left and right lateral flexion are zero to 45 
degrees, and left and right lateral rotation are zero to 80 
degrees.  The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The normal 
combined range of motion of the cervical spine is 340 
degrees.  The normal ranges of motion for each component of 
spinal motion provided in this note are the maximum that can 
be used for calculation of the combined range of motion.  
38 C.F.R. § 4.71a, DC 5235-43, Note (2).

VA outpatient treatment records dated in March 2006 to April 
2006 demonstrate that the Veteran sought treatment for upper 
back pain.  Specifically, in a March 2006 record, the Veteran 
complains of upper back pain for the past month, as he  
occasionally, feels his "left arm going to sleep."  On 
neurological examination, his strength was five of five 
bilaterally, sensation to touch was intact, and deep tendon 
reflexes were 2+ bilaterally.  An April 2006 VA outpatient 
treatment record demonstrates that the Veteran sought 
treatment for numbness and a tingling sensation to his left 
arm.  At the time, the Veteran reported experiencing this 
numbness since February 2006.   

The Veteran underwent a VA examination in May 2006.  At the 
time, the Veteran reported experiencing constant neck pain on 
a level two of ten.  He reported experiencing flares-up 
without any particular catalyst activity, however, causing 
him to avoid the use of his left upper extremity because "it 
falls asleep," with the sensation resolving within five 
minutes of a change of position or activity.  The Veteran 
currently takes pain medication for his condition, however, 
denied surgery and hospitalization.  The Veteran denied 
missing work during the past year.  

Examination of the Veteran's neck showed the spine to be 
midline without pelvic obliquity of his cervical.  The 
Veteran was tender to palpation at the cervicothoracic 
junction in the midline.  There was no paraspinous or 
paravertebral muscle spasm to palpation.  The Veteran was not 
tender to deep palpation of the sciatic notches.  Cervical 
range of motion demonstrated forward flexion to 45 degrees, 
extension to 45 degrees, lateral bending to 45 degrees 
bilaterally, and rotation to 75 degrees bilaterally.  The 
Veteran experienced cervicothoracic junction to intrascapular 
discomfort only with full flexion and at all other extremes 
with repetition.  Compression and distraction tests were 
negative.  X-rays of the cervical spine showed straightening 
of the normal cervical curvature with a decrease in 
intervertebral disc space at C6-7.  

On neurological examination, the Veteran's upper extremity 
activity range of motion was essentially intact.  Motor 
strength of the upper extremities was a five of five.  Deep 
tendon reflexes were 1+ and symmetrical bilaterally.  There 
was a subjective decrease sensation to light touch in the 
upper left extremity in the T1 and T2 distributions with 
distal sensation intact to light touch.  

Following examination and review of the record, the diagnosis 
was degenerative disc disease of the cervical spine, without 
objective clinical evidence of upper extremity radiculopathy 
or spasm.  Regarding DeLuca, the examiner indicated that 
there was no objective clinical evidence demonstrating that 
function was additionally limited by pain, fatigue, weakness, 
incoordination, or lack of endurance, including on 
repetition.    

The Veteran underwent a second VA examination in March 2009.  
At the time, the Veteran reported experiencing chronic pain, 
weakness, stiffness, fatigability, and lack of endurance in 
his cervical spine.  He also reported increased pain with 
repetitive use, particularly when lifting.  The Veteran 
denied the use of assistive devices or surgery.  He indicated 
that he currently works as a U.S. Department of Defense 
contractor and he missed two days from work in the past year 
due to back pain.  He has not been prescribed bed rest by a 
physician for his condition in the past 12 months.    

On physical examination, the Veteran's gait was normal.  
Range of motion of the cervical spine revealed full range of 
motion, specifically forward flexion from 0 to 45 degrees, 
extension from 0 to 45 degrees, bilateral lateral flexion 
from 0 to 45 degrees, and bilateral lateral rotation from 0 
to 80 degrees.  The Veteran complained of pain and stiffness 
on all range of motion maneuvers of the cervical spine.  X-
rays of the Veteran's cervical spine demonstrated normal 
vertebral body alignment, without evidence of fracture.  
Degenerative disc disease changes were present at C5-C6 and 
C6-C7.  Intervertebral disc spaces were otherwise maintained.  
Prevertebral soft tissues were normal.    

On neurological examination,  straight leg raise was negative 
in the sitting position at 90 degrees.  Muscle strength 
testing was five of five with excellent effort of the upper 
extremity muscle groups.  There was some weakness noted of 
the left upper extremity on resistance.  Neurosensory was 
intact distally to all digits of the upper extremities.  Deep 
tendon reflexes of the upper extremities were equal 
bilaterally.    


The diagnosis was chronic cervical spine strain and 
degenerative disc disease of the cervical spine.  Regarding 
DeLuca, the examiner reported there was no objective clinical 
evidence that function was additionally limited by pain, 
fatigue, weakness, incoordination, or lack of endurance, 
including with repetition.  The examiner further reported 
that subjective pain appears to have the greatest functional 
impact.  

Given the evidence of record, the Board finds there is no 
support for an initial disability evaluation in excess of 10 
percent for the Veteran's service-connected cervical spine 
disability.  Regarding both the May 2006 and March 2009 VA 
examinations, the Veteran does not warrant an increase in 
rating based on his limitation of motion, and there is no 
noted muscle spasm, abnormal gait, or abnormal spinal 
contour.  Specifically, forward flexion of the cervical spine 
has not been shown to be greater than 15 degrees but not 
greater than 30 degrees.  The May 2006 and the March 2009 VA 
examinations both noted forward flexion from 0 to 45 degrees.  
Combined range of motion in May 2006 was to 330 degrees.  
Combined range of motion in March 2009 was to 340 degrees.  
Furthermore, there is no medical or lay evidence of muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  Thus, based on the 
aforementioned evidence, the Veteran has not met the 
schedular requirements for an initial 20 percent disability 
evaluation under DC 5237.

The Board has considered all applicable statutory and 
regulatory provisions to include 38 C.F.R. §§ 4.40 and 4.59 
as well as the holding in DeLuca regarding functional 
impairment attributable to pain, particularly in light of the 
fact that the Veteran's disability is essentially manifested 
by pain.  Although the Veteran has shown pain on motion, the 
Board finds that the effects of pain reasonably shown to be 
due to the Veteran's service-connected cervical spine injury 
are, however, already contemplated by the 10 percent rating 
for his cervical spine disability.  The May 2006 VA 
examination report noted the Veteran's discomfort with full 
flexion and at all other extremes with repetition, however, 
the examiner reported that he found no objective clinical 
evidence that function was additionally limited by pain, 
fatigue, weakness, incoordination, or lack of endurance, 
including on repetition.  The March 2009 VA examination 
report indicated the Veteran's subjective pain appears to 
have the greatest functional impact, however, the examiner 
indicated there was no objective clinical evidence that 
function was additionally limited by pain, fatigue, weakness, 
incoordination, or lack of endurance, including with 
repetition.  

The Veteran has been diagnosed with degenerative disc 
disease; however, considering the claim under the criteria 
for an increased rating under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, Diagnostic Code 5243, does not result in a higher 
evaluation as there is no evidence that the Veteran has had 
incapacitating episodes of any duration.  At the May 2006 VA 
examination, the Veteran denied having incapacitating 
episodes due to his neck condition.  During the March 2009 VA 
examination, the Veteran reported his cervical spine 
disability does not interfere with daily activities or his 
employment.  Moreover, the examination report shows that the 
Veteran has not been prescribed bed rest by a physician for 
his condition in the past 12 months.    

The Board has also considered whether a separate evaluation 
is warranted for neurological symptoms associated with the 
Veteran's service-connected cervical strain.  With respect to 
neurological symptoms, the record includes the Veteran's 
March 2006 complaint of upper back pain, indicating, that he 
feels his "left arm going to sleep."  In April 2006, the 
Veteran complained of numbness and a tingling sensation to 
his left arm.  At the May 2006 VA examination, the Veteran 
reported neck pain associated with flare-ups, explaining, the 
flare-ups occur without any particular catalyst activity, 
however, causing him to avoid the use of his left upper 
extremity because "it falls asleep."  In this regard, the 
Board notes that he is competent to report the symptoms he 
experiences.  See Layno v. Brown, 6 Vet. App. 465 (1994).  
However, despite his neurological complaints, the weight of 
the evidence does not warrant assignment of a separate 
rating.  The May 2006 VA examination indicated that the 
Veteran had subjective decrease sensation to light touch in 
the upper left extremity in the T1 and T2 distributions with 
distal sensation intact to light touch, however, the examiner 
found the Veteran's upper extremity activity range of motion 
was essentially intact, as his motor strength of the upper 
extremities was a five of five and deep tendon reflexes were 
1+ and symmetrical bilaterally.  Furthermore, while the March 
2009 VA examiner noted some weakness of the Veteran's left 
upper extremity on resistance, his muscle strength testing 
was five of five, with excellent effort of the upper 
extremity muscle groups.  Moreover, neurosensory was intact 
distally to all digits of the upper extremities and deep 
tendon reflexes of the upper extremities were equal 
bilaterally.  The absence of documented neurological 
disability is found to be more probative than the Veteran's 
reported complaints.  Therefore, the Board finds there is no 
basis to award a separate disability rating for a 
neurological impairment associated with the Veteran's 
service-connected cervical spine disability.  

In sum, there is no support for an initial disability rating 
in excess of 10 percent for the Veteran's service-connected 
cervical spine disability.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 
Vet. App. at 54 (1990).  

Lumbar Spine 

In the June 2004 rating decision, the RO granted service 
connection and assigned an initial zero percent disability 
evaluation for lumbar spine spasm, effective from October 15, 
2003, the day after discharge from service.  In granting 
service connection, the RO noted the Veteran's in-service 
treatment for low back muscle spasm in October 1992 due to 
weight lifting and in August 1995 subsequent to a march.  The 
RO also noted the Veteran was treated in January 2003 and 
February 2003 for a lumbar sprain.  Subsequently, in the 
August 2006 rating decision, the RO increased the disability 
evaluation from zero to 20 percent disabling, effective 
October 15, 2003, based upon the Veteran's limitation of 
motion of the lumbar spine; specifically, forward flexion, 
which was demonstrated in the May 2006 VA examination.  

The Veteran's lumbar spine disability is currently rated as 
20 percent disabling under 38 C.F.R. § 4.71a, DC 5237, the 
diagnostic code for lumbar strain.  Disorders of the spine 
may be evaluated either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under § 4.25.  38 C.F.R. 
§ 4.71a.

Under the General Rating Formula for Diseases and Injuries of 
the Spine, a 20 percent evaluation is appropriate where there 
is forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, the combined 
range of motion of the thoracolumbar spine not greater than 
120 degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 
percent evaluation is appropriate for forward flexion of the 
thoracolumbar spine of 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  Note (1) 
requires an evaluation of any associated objective 
neurological abnormalities, including, but not limited to, 
bowel, or bladder impairment, separately, under an 
appropriate diagnostic code.  38 C.F.R. § 4.71a, Diagnostic 
Code (DC) 5237.

Under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes a 20 percent disability 
evaluation is warranted for incapacitating episodes having a 
total duration of at least two weeks but less than four weeks 
during the past 12 months; and a 40 percent disability 
evaluation is warranted for incapacitating episodes having a 
total duration of at least four weeks but less than six weeks 
during the past 12 months.  38 C.F.R. § 4.71a, DC 5243.

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The normal 
combined range of motion of the thoracolumbar spine is 240 
degrees.  The normal ranges of motion for each component of 
spinal motion provided in this note are the maximum that can 
be used for calculation of the combined range of motion.  
38 C.F.R. § 4.71a, DC 5235-43, Note (2).

An April 2006 VA outpatient treatment record demonstrates the 
Veteran  reported experiencing lower back spasms.     


The Veteran underwent a VA examination in May 2006.  At the 
time, the Veteran reported experiencing recurring flare-ups 
and low back pain, which occur in the morning, when he rises, 
and lasts for approximately 45 minutes.  He further reported 
that the morning back pain resolves with stretching and 
moving around, however, tightens up towards the end of the 
day.  The Veteran denied any lower extremity radiculopathy, 
as well as bowel of bladder changes associated with his 
condition.  He did not identify any specific limitations with 
his daily activities or occupation related to his condition.  
He currently takes medication for his condition, however, 
denied injections, surgery, bracing, hospitalization, or the 
use of assistive devices.  The Veteran further denied 
physician prescribed bed rest during the past year due to his 
condition.  

On physical examination, there was no evidence of an antalgic 
gait.  The Veteran was tender to palpation at the lumbosacral 
junction.  There was no paraspinous or paravertebral muscle 
spasm to palpation.  He was not tender to deep palpation of 
the sciatic notches.  Lumbar curves were intact despite 
landmark architecture being obscured by the body mass.  
Thoracolumbar range of motion showed forward flexion to 75 
degrees, extension to 20 degrees, lateral bending from 0 to 
30 degrees bilaterally, and rotation from 0 to 30 degrees 
bilaterally.  The Veteran experienced diffuse lumbar 
discomfort at all extremes of motion, especially with forward 
flexion between 45 and 75.  Heel-to-toe walk was intact.  
Goldthwait's and pelvic rack tests were unable to be obtained 
due to the Veteran's body mass.  Patrick, Hoover, and Lasegue 
tests were negative.  Lower extremity active range of motion 
was essentially intact, limited only by body mass.  X-rays of 
the lumbosacral spine showed no significant abnormality.       

On neurological examination, straight leg raising was 75 
degrees bilaterally, which elicited only lumbosacral pulling 
discomfort, not radicular symptoms.  Motor strength of the 
lower extremities was a five of five.  Deep tendon reflexes 
were 2+ and symmetrical for the lower extremities.  Distal 
sensation was intact to light touch.    

The diagnosis was recurrent lumbar strain, without spasm, and 
without objective clinical evidence of significant 
thoracolumbar or lumbosacral spinal pathology.  The examiner 
further diagnosed the Veteran with degenerative disc disease.  
Regarding DeLuca, the examiner indicated there was no 
objective clinical evidence that function was additionally 
limited by pain, fatigue, weakness, incoordination, or lack 
of endurance, including on repetition.    

In an August 2008 statement, the Veteran reported his back 
continues to be a problem on a daily basis.  He further 
indicated he missed work due to his condition twice in the 
past year, in March and June.  He reported he is not able to 
stand for more than two hours without discomfort and 
tightness.  

A November 2008 VA outpatient treatment record demonstrates 
the Veteran sought treatment for low back pain, with pain 
radiating to his posterior thighs.  At the time, he denied 
experiencing weakness, numbness, or incontinence.  

In a March 2009 VA outpatient treatment record, the Veteran 
complained of low back pain, radiating to his hamstring and 
buttock.  On neurological examination, his sensory was intact 
to L2, his reflexes were 2+, and tandem gait was normal. 

The Veteran underwent a second VA examination in March 2009.  
At the time, he reported experiencing chronic pain, weakness, 
stiffness, fatigability, and lack of endurance in his lumbar 
spine.  He reported increased pain with repetitive use, in 
particular, lifting.  He complained of occasional 
radiculopathy in the buttocks, which did not go past the 
knee.  He denied the use of assistive devices and surgery.  
He denied numbness, weakness, bladder complaints or erectile 
dysfunction due to his lumbar spine condition.  He reported 
he is able to perform activities of daily living without 
difficulty including, walking, eating, grooming, bathing, and 
dressing. He indicated he currently works as a U.S. 
Department of Defense contractor, however, reported missing 
two days of work in the past year due to his back pain.  The 
Veteran has not been prescribed bed rest by a physician for 
his condition in the past 12 months.    

On physical examination, the Veteran's gait was normal.  His 
range of motion of the thoracolumbar spine was normal; 
specifically, forward flexion was from 0 to 90 degrees, 
extension was from 0 to 30 degrees, lateral flexion was from 
0 to 30 degrees bilaterally, and lateral rotation was from 0 
to 30 degrees bilaterally.  He complained of pain on motion 
with all range of motion maneuvers of the thoracolumbar 
spine.  X-rays of the lumbosacral spine demonstrated 
alignment anatomic with the disc spaces preserved, no acute 
fracture of bony destructive lesion, degenerative facet joint 
arthrosis at L5-SI, bilaterally, and visualized SI joints and 
soft tissue joints were unremarkable.  X-rays also 
demonstrated the presence of degenerative disc changes.     

On neurological examination,  straight leg raise was negative 
in the sitting position at 90 degrees.  His muscle strength 
testing was five of five with excellent effort of the lower 
extremity muscle groups.  Deep tendon reflexes of the lower 
extremities were equal bilaterally.  

Following examination and review of the claims file, the 
diagnosis was chronic lumbar sprain and degenerative disc 
disease of the lumbar spine.  Regarding DeLuca, the examiner 
indicated there was no objective clinical evidence that 
function was additionally limited by pain, fatigue, weakness, 
incoordination, or lack of endurance, including with 
repetition.  The examiner reported the Veteran's subjective 
pain appears to have the greatest functional impact.  

Given the evidence of record, the Board finds there is no 
support for an initial disability rating in excess of 20 
percent for the Veteran's service-connected lumbar sprain 
under DC 5237.  Regarding both the May 2006 and March 2009 VA 
examinations, the Veteran does not warrant an increase in 
rating based on his limitation of motion, and there is no 
noted ankylosis.  Specifically, forward flexion has not been 
shown to be to 30 degrees or less.  The May 2006 VA 
examination noted forward flexion to 75 degrees and the March 
2009 examination noted forward flexion to 90 degrees.  In 
addition, neither examination noted favorable ankylosis of 
the entire thoracolumbar spine, or any ankylosis.  Thus, 
based on the aforementioned evidence, there Veteran has not 
met the schedular requirements for an initial 40 percent 
disability evaluation under DC 5237.  

In reaching the aforementioned conclusion, the Board has 
considered the overall disability picture demonstrated by the 
record to arrive at the appropriate level of functional 
impairment such to provide for fair compensation in this 
case.  In so doing, the Board has carefully considered all 
applicable statutory and regulatory provisions to include 38 
C.F.R. §§ 4.40 and 4.59 as well as the holding in DeLuca 
regarding functional impairment attributable to pain, 
particularly in light of the fact that the Veteran's 
disability is essentially manifested by pain.  Although the 
Veteran has shown pain on all range of motion maneuvers, 
especially regarding forward flexion, the Board finds that 
the effects of pain reasonably shown to be due to the 
Veteran's service-connected low back disorder are, however, 
already contemplated by the 20 percent rating for his lumbar 
sprain.  38 C.F.R. § 4.71a, DC 5237.  The May 2006 VA 
examination noted pain at 45 degrees flexion; however, that 
does not more closely approximate the limitation of flexion 
to 30 degrees or less.  Moreover, there is no objective 
evidence of further dysfunction in the form of atrophy, 
fatigability, weakness, or incoordination.  The VA examiners 
specifically commented that there was no additional loss of 
motion or additional fatigability or loss of coordination 
after repetitive motion testing.  Thus, based upon the 
evidence of record, there is no indication that pain due to 
the Veteran's lumbar sprain disability causes functional loss 
greater than that contemplated by the 20 percent evaluation 
assigned.  38 C.F.R. §§ 4.40, 4.45; DeLuca.  

The Veteran has been diagnosed with degenerative disc 
disease; however, considering the claim under the criteria 
for an increased rating under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, Diagnostic Code 5243, does not result in a higher 
evaluation as there is no evidence that the Veteran has had 
incapacitating episodes of any duration.  At the May 2006 VA 
examination, the Veteran denied having incapacitating 
episodes due to his back condition.  During the March 2009 VA 
examination, the Veteran reported that he is able to perform 
activities of daily living without difficulty, including, 
walking eating, grooming, bathing, and dressing.  Moreover, 
the examination report shows that the Veteran has not been 
prescribed bed rest by a physician for his condition in the 
past 12 months.    

The Board has also considered whether a separate evaluation 
is warranted for neurological symptoms associated with the 
Veteran's service-connected lumbar spine.  With respect to 
neurological symptoms, a November 2008 VA outpatient 
treatment record shows the Veteran sought treatment for low 
back pain, with pain radiating to his posterior thighs.  A 
March 2009 record demonstrates he complained of low back 
pain, radiating to his hamstring and buttock.  In this 
regard, the Board notes that he is competent to report the 
symptoms he experiences.  See Layno, 6 Vet. App. at 465.  
However, despite his neurological complaints, the weight of 
the evidence does not warrant assignment of a separate 
rating.  During the May 2006 VA examination straight leg 
raising was 75 degrees bilaterally, which elicited only 
lumbosacral pulling discomfort, not radicular symptoms.  
Moreover, while the aforementioned March 2009 VA outpatient 
treatment record notes the Veteran's complaints of pain 
radiating to his hamstring and buttock, on neurological 
examination, his sensory was intact to L2, his reflexes were 
2+ and tandem gait were normal.  Finally, during the March 
2009 VA examination, the Veteran denied numbness, weakness, 
bladder complaints or erectile dysfunction due to his lumbar 
spine condition.  Further, on neurological examination,  
straight leg raise was negative in the sitting position at 90 
degrees.  His muscle strength testing was five of five with 
excellent effort of the lower extremity muscle groups.  Deep 
tendon reflexes of the lower extremities were equal 
bilaterally.  The absence of documented neurological 
disability is found to be more probative than the Veteran's 
reported complaints.  Therefore, the Board finds there is no 
basis to award a separate disability rating for a 
neurological impairment associated with the Veteran's 
service-connected lumbar spine disability.  

In sum, there is no support for an initial disability rating 
in excess of 20 percent for the Veteran's service-connected 
lumbar spine.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt rule is not 
applicable.  
See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 54 (1990).  

Left Foot

In the June 2004 rating decision, the RO granted service 
connection and assigned an initial zero percent disability 
evaluation for left foot, residual of fracture of the second 
and third metatarsal bones, effective from October 15, 2003, 
the day following discharge from service.  In granting 
service connection, the RO noted the Veteran's in-service 
fracture of the second and third metatarsal bones, which 
occurred as a result of kick boxing in December 1996.  At the 
outset, the Board acknowledges the Veteran was noted to have 
mild pes planus during the March 2009 VA examination, 
however, he is not service-connected for a pes planus 
disability and neither he or his representative have asserted 
that the pes planus is related to his service-connected left 
foot disability.  Therefore, the issue for consideration is 
whether the Veteran is entitled to an initial compensable 
disability evaluation for his service-connected left foot, 
residual of fracture of the second and third metatarsal 
bones. 

The Veteran's left foot disability is rated as noncompensable 
under 38 C.F.R. § 4.71a, Diagnostic Code 5284, for foot 
injuries other than those specified in other diagnostic 
codes.  Under Diagnostic Code 5284, foot injuries are rated 
at 10 percent disabling if moderate, 20 percent disabling if 
moderately severe, and 30 percent disabling if severe.

The Board notes that words such as "severe" and "moderate" 
are not defined in the Rating Schedule.  Rather than applying 
a mechanical formula, VA must evaluate all evidence, to the 
end that decisions will be equitable and just. 38 C.F.R. § 
4.6. Although the use of similar terminology by medical 
professionals should be considered, it is not dispositive of 
an issue.  Instead, all evidence must be evaluated in 
arriving at a decision regarding a request for an increased 
disability rating. 
38 U.S.C.A. § 7104; 38 C.F.R. §§ 4.2, 4.6.

Diagnostic Code 5279 for Metatarsalgia, anterior (Morton's 
Disease) provides for a maximum evaluation of 10 percent, 
whether the disability is unilateral or bilateral.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5279.

The assignment of a particular diagnostic code depends on the 
facts of each case. See Butts v. Brown, 5 Vet. App. 532, 538 
(1993).  One diagnostic code may be more appropriate than 
another based on the individual's medical history, current 
diagnosis, and demonstrated symptomatology.  Any change in 
diagnostic code by a VA adjudicator must be specifically 
explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).  In this case, the Board has considered whether 
another rating code is more appropriate than the one used by 
the RO.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

In determining whether the next higher 10 percent rating is 
warranted, the pertinent evidence of record has been reviewed 
and a discussion of such evidence follows.  

In March 2009, the Veteran underwent a VA examination.  At 
the time, the Veteran reported having chronic metatarsalgia 
since his in-service kick boxing injury.  He stated that he 
utilized over-the-counter insoles and orthotics.  He further 
asserted he experiences flare-ups when standing for more than 
three hours and is unable to find any relief from this 
condition.  The Veteran denied surgery and hospitalization 
for his foot.  He reported experiencing pain particularly 
over the union of his second and third metatarsal bones.  He 
reported, that in his usual occupation as a special 
operations instructor, his condition is aggravated by 
prolonged standing.  

Physical examination of the left foot did not demonstrate an 
obvious deformity; there were no skin or vascular changes.  
His arch was flat.  There was some degree of mild pes planus.  
Helbing's testing was negative and his Achilles tendon was in 
normal alignment.  There was mild tenderness to deep pressure 
at the juncture of the second and third metatarsal bones.  
There was excessive callous formation on the heels of both 
feet.  There was no evidence of hammertoe, high arch, claw 
foot, or other deformity.  He was able to walk and sit 
without pain.  He experienced pain in his left foot with 
prolonged standing.  X-rays of the left foot did not 
demonstrate fractures or dislocations.  There was no 
arthritic change.  There were no soft tissue abnormalities.  
The impression was a normal foot.  

Upon review of the Veteran's claims file, the examiner 
diagnosed the Veteran with left foot metatarsalgia status 
post fracture of the second and third metatarsal bones.  

Upon review of the record, the Board finds the most 
appropriate diagnostic code for evaluating the Veteran's left 
foot disability is Diagnostic Code 5279, for unilateral 
metatarsalgia, as the March 30, 2009 VA examination revealed 
mild tenderness to deep pressure at the juncture of the 
second and third metatarsal bones and the examiner provided a 
current diagnosis of left foot metatarsalgia status post 
fracture of the second and third metatarsal bones.  The 
medical evidence does not demonstrate a moderate foot 
disability, which are the necessary criteria for the next 
higher 10 percent disability evaluation under Diagnostic Code 
5284.  Specifically, x-rays of the Veteran's foot 
demonstrated a normal foot and the aforementioned examination 
did not reveal an obvious deformity, thus Diagnostic Code 
5284 is not the appropriate code to evaluate the Veteran's 
left foot disability.  

The Board has considered whether the Veteran's disability 
would warrant a higher disability evaluation under other 
Diagnostic Codes pertaining to the foot, however, as noted 
above, service connection is in effect for left foot, 
residual of fracture of the second and third metatarsal bones 
only; the criteria pertaining to bilateral weak foot, claw 
foot (pes cavus), hallux rigidus, hammer toe, malunion or 
nonunion of the tarsal or metatarsal bones, are not 
demonstrated by the medical evidence of record, nor are they 
applicable.  38 C.F.R. § 4.71a, Diagnostic Codes 5277, 5278, 
5281, 5282, 5283.  Further, as indicated above, the 
aforementioned examination demonstrates the Veteran has mild 
pes planus, however, the Board notes there is no evidence 
relating this diagnosis to the Veteran's service-connected 
left foot, thus, Diagnostic Code 5276 is not for application.  
 
Considering these findings, the Board finds that the evidence 
supports the assignment of a 10 percent disability evaluation 
under Diagnostic Code 5279, for unilateral left foot 
metatarsalgia effective from March 30, 2009, the date of 
examination.  The Board does not find that the evidence 
supports an initial 10 percent disability rating prior to 
March 30, 2009, as there is no medical evidence of record 
demonstrating findings related to the Veteran's left foot 
since service until the March 30, 2009 VA examination.  

Left Shoulder

In the June 2004 rating decision, the RO granted service 
connection and assigned an initial zero percent disability 
evaluation for left shoulder, status post pectoralis repair, 
effective from October 15, 2003, the day following discharge 
from service.  In granting service connection, the RO noted 
the Veteran's in-service injury to the left arm sustained 
while weight lifting in March 2001 and the surgical repair 
for a left pectoralis tear, which resulted in a diagnosis of 
left pectoral rupture, status post repair of pectoralis major 
tendon.   

The Veteran's left shoulder disability is currently rated as 
noncompensable under 38 C.F.R. § 4.71a, Diagnostic Code 5203.  
In this regard, disabilities of the shoulder and arm are 
rated under Diagnostic Codes 5200 to 5203.  38 C.F.R. § 
4.71a, Diagnostic Codes 5200-5203.  The evidence shows that 
the Veteran is right-hand dominant and his disability is in 
the left shoulder.  Thus, the schedular ratings for the minor 
shoulder are for application. 38 C.F.R. § 4.69.

Under Diagnostic Code 5203, malunion of the clavicle or 
scapula minor warrants a 10 percent disability rating; 
nonunion of the clavicle or scapula minor without loose 
movement warrants a 10 percent disability evaluation; or a 
rate on impairment of function of the contiguous joint.  38 
C.F.R. § 4.71a, Diagnostic Code 5203.  

Under Diagnostic Code 5201, limitation of motion of the minor 
arm at shoulder level warrants a 20 percent disability 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5201.  

Normal ranges of upper extremity motion are defined by VA 
regulation as follows:  forward elevation (flexion) from zero 
to 180 degrees; abduction from zero to 180 degrees; and 
internal and external rotation from zero to 90 degrees.  See 
38 C.F.R. § 4.71, Plate I.

Upon review of the evidence, the Board finds the Veteran does 
not warrant a compensable disability evaluation under 
Diagnostic Code 5203, as the evidence does not demonstrate 
nonunion or malunion of the clavicle or scapula.  Indeed, the 
May 2006 VA examiner diagnosed the Veteran with left 
pectoralis major (muscle group II) rupture, post primary 
repair, without objective clinical or radiographic evidence 
of other significant shoulder instability or arthropathy.  In 
providing his diagnosis, the examiner stated there was no 
impingement of the scapula or clavicle.  Therefore, the 
medical evidence of record does not demonstrate the necessary 
criteria for a compensable evaluation under Diagnostic Code 
5203.    

Furthermore, the Veteran does not warrant a compensable 
disability evaluation under Diagnostic Code 5201, as the 
evidence does not demonstrate limitation of motion of the 
Veteran's left arm.  Indeed, both the May 2006 and March 2009 
VA examinations demonstrate normal left shoulder range of 
motion; specifically, forward flexion to 180, abduction to 
180, external rotation to 90, and internal rotation to 90.  
Thus, the Veteran is not entitled to a compensable evaluation 
under Diagnostic Code 5201.  

In reaching the aforementioned conclusion, the Board has 
considered the overall disability picture demonstrated by the 
record to arrive at the appropriate level of functional 
impairment such to provide for fair compensation in this 
case.  In so doing, the Board has carefully considered all 
applicable statutory and regulatory provisions regarding 
functional impairment attributable to pain, particularly in 
light of the fact that the Veteran's disability is 
essentially manifested by subjective pain.  While the Veteran 
reports pain due to his left shoulder disability, the Board 
finds that there is no objective evidence of further 
dysfunction in the form of atrophy, fatigability, weakness, 
or incoordination.  The May 2006 and March 2009 VA examiners 
found no objective clinical evidence that function was 
additionally limited by pain, fatigue, weakness, 
incoordination, or lack of endurance on repetition.  Thus, 
based upon the evidence of record, there is no indication 
that pain due to the Veteran's left shoulder disability 
causes functional loss greater than that contemplated by the 
zero percent evaluation assigned.  38 C.F.R. §§ 4.40, 4.45; 
DeLuca.  

With respect to neurological symptoms, the Board has also 
considered complaints in connection with the service-
connected cervical spine condition also.  In March 2006, the 
Veteran sought treatment for left shoulder pain, indicating, 
that he feels his "left arm going to sleep."  An April 2006 
VA outpatient treatment record noted his complaints of 
numbness and a tingling sensation to his left arm.  The 
Veteran is competent to report the symptoms he experiences.  
See Layno, 6 Vet. App. at 465.  However, despite his 
neurological complaints, the weight of the evidence does not 
warrant assignment of a separate rating.  The May 2006 VA 
examination indicated that the Veteran had subjective 
decrease sensation to light touch in the upper left extremity 
in the T1 and T2 distributions with distal sensation intact 
to light touch, however, the examiner found the Veteran's 
upper extremity activity range of motion was essentially 
intact, as his motor strength of the upper extremities was a 
five of five and deep tendon reflexes were 1+ and symmetrical 
bilaterally.  Furthermore, while the March 2009 VA examiner 
noted some weakness of the Veteran's left upper extremity on 
resistance, his muscle strength testing was five of five, 
with excellent effort of the upper extremity muscle groups.  
Moreover, neurosensory was intact distally to all digits of 
the upper extremities and deep tendon reflexes of the upper 
extremities were equal bilaterally.  The absence of 
documented neurological disability is found to be more 
probative than the Veteran's reported complaints.  Therefore, 
the Board finds there is no basis to award a separate 
disability rating for a neurological impairment associated 
with the Veteran's service-connected left shoulder 
disability.  

Given the nature of the in-service injury, the Board has also 
considered whether a higher evaluation might be assignable 
under 38 C.F.R. § 4.73, Diagnostic Code 5302, muscle group 
II.  

The Veteran is currently diagnosed with left pectoralis major 
(muscle group II) rupture, post primary repair (nondominant 
shoulder).  Diagnostic Code 5302 is applicable to rating, 
Muscle Group II, the extrinsic muscles of shoulder girdle, 
i.e., the pectoralis major II (costosternal), the latimus 
dorsi, and teres major, the pectoralis minor, and the 
rhomboid.  The pectoralis major II (costosternal), the 
latimus dorsi, and teres major control the depression of the 
arm from vertical overhead to hanging at the side.  A 
noncompensable rating is warranted for slight impairment of 
this muscle group, while a 20 percent rating is warranted for 
moderate impairment.  38 C.F.R. § 4.73, Diagnostic Code 5302.

The criteria for slight disability of muscles include a type 
of injury that is a simple wound of muscle, without 
debridement or infection.  The history and complaint are of a 
superficial wound with brief treatment and return to duty, 
healing with good functional results, and no cardinal signs 
or symptoms of muscle disability.  The objective findings are 
minimal scar, no evidence of fascial defect, atrophy, or 
impaired tonus, and no impairment of function or metallic 
fragments retained in muscle tissue.  38 C.F.R. § 4.56(d)(1).


Moderate disability of muscles is characterized by a type of 
injury that is a through and through or deep penetrating 
wound of short track from a single bullet, small shell or 
shrapnel fragment, without explosive effect of high velocity 
missile, residuals of debridement, or prolonged infection.  
The history and complaint are evidence of in-service 
treatment for the wound, and a record of consistent complaint 
of one or more of the cardinal signs and symptoms of muscle 
disability, particularly lowered threshold of fatigue after 
average use, affecting the particular functions controlled by 
the injured muscles.  The objective findings are entrance and 
(if present) exit scars that are small or linear, indicating 
short track of missile through muscle tissue, some loss of 
deep fascia or muscle substance or impairment of muscle tonus 
and loss of power or lowered threshold of fatigue when 
compared to the sound side.  38 C.F.R. § 4.56(d)(2).

For VA rating purposes, the cardinal signs and symptoms of 
muscle disability, which include:  loss of power, weakness, 
lowered threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement.  38 C.F.R. § 
4.56(c).    

The Veteran's service treatment records demonstrate an in-
service injury to the left pectoral, which was sustained 
while weight lifting in March 2001.  In early March 2001, the 
Veteran underwent surgery for a left pectoralis tear, 
resulting in a diagnosis of left pectoral rupture, status 
post repair of pectoralis major tendon.  X-rays demonstrate a 
normal left shoulder.  A June 2001 service treatment record 
indicates the Veteran underwent several weeks of 
rehabilitation for his injury, and currently had full range 
of motion over the surgical site, as well as five of five in 
motor strength of his upper extremities.     

The Veteran underwent a VA examination in May 2006.  At the 
time, he reported experiencing a persistent decrease in range 
of motion and strength of his left shoulder.  He described 
reoccurring flare-ups of the deltoid area to triceps pain, 
associated with lifting, carrying, pushing, and pulling, 
occurring three to four times per week.  He reported his 
flare-ups are transient in nature, resolving immediately with 
avoidance or discontinuation of these actions.  

Physical examination of the left shoulder revealed a 9.5 cm 
irregular oblique surgical wound scar at the left upper arm 
adjacent to the deltopectoral groove, which was nontender and 
nonadherent.  The Veteran was nontender to palpation; neither 
in the shoulder region, to include acromioclavicular and 
coracoclavicular areas, nor at supraspinatus tendon 
insertions at greater tuberosities of the humeri.  Shoulder 
range of motion included left forward flexion to 180, 
abduction to 180, external rotation to 90, and internal 
rotation to 90.  He experienced diffuse left anterior to deep 
discomfort only with extremes of motion.  Yergason, 
impingment, drop arm, apprehension, sulcus, and supraspinatus 
tests were negative bilaterally.  Upper extremity range of 
motion did not demonstrate crepitus, clicks, grating, or 
evidence of instability on special maneuvers.  There was no 
objective clinical evidence of significant muscle atrophy or 
weakness.  X-rays of both shoulders for comparison showed 
slight heterotopic bone formation at the left anterolateral 
humeral shaft, with no evidence of arthropathy.  

On neurological examination, the Veteran's upper extremity 
activity range of motion was essentially intact.  Motor 
strength of the upper extremities was a five of five.  Deep 
tendon reflexes were 1+ and symmetrical bilaterally.  There 
was a subjective decrease sensation to light touch in the 
upper left extremity in the T1 and T2 distributions with 
distal sensation intact to light touch.  

The diagnoses included left pectoralis major (muscle group 
II) rupture, post primary repair, without objective clinical 
or radiographic evidence of other significant shoulder 
instability or arthropathy.  The examiner further stated, 
that there was no impingement of the scapula or clavicle.  
Regarding the DeLuca criteria, the examiner found no 
objective clinical evidence that function was additionally 
limited by pain, fatigue, weakness, incoordination, or lack 
of endurance on repetition.  Subjective pain appears to have 
the greatest functional impact.  The examiner indicated the 
Veteran's left shoulder condition is inappropriately rated 
under Diagnostic Code 5203, which is not an analogous or 
similar condition to his real diagnosis; concluding, the 
Veteran should probably be rated under Diagnostic Code 5301.  

In an August 2008 statement, the Veteran reported his 
shoulder has never recovered from surgery.  He indicated he 
has limited range of motion and is unable to regain his 
strength.  

In March 2009, the Veteran underwent a second VA examination.  
He reported experiencing continuous pain and loss of range of 
motion in his left shoulder, indicating, that his shoulder 
has never been the same since the injury.  He stated that 
prior to the injury he was able to lift 400 pounds, however, 
he cannot lift that much weight anymore, as his left arm is 
much weaker than his right arm.  The Veteran reported 
experiencing flare-ups typically associated with heavy 
physical demands of the upper left extremity.  He denied the 
use of assistive devices and surgery, aside from the 
pectoralis repair.  The Veteran was employed as a special 
operations instructor and indicated his left upper extremity 
becomes fatigued and weak after repetition use while working.     

Physical examination of the left upper extremity revealed a 
9.5 cm in length by 3 cm in width scar, which is nontender, 
well-healed, and nonindurated.  The scar had a minor keloid 
appearance to it.  There was an adhesive quality to the 
underlying musculature and a herniation of the underlying 
musculature.  There was tenderness over the scar and down the 
muscle layer.  There was tenderness over the bicipital groove 
on the left shoulder.  Range of motion maneuvers of the left 
shoulder are normal, including, elevation from 0 to 180 
degrees; abduction from 0 to 180 degrees; internal rotation 
from 0 to 90 degrees; and external rotation from 0 to 90 
degrees. 

On neurological examination, muscle strength testing was five 
of five, with excellent effort of the upper extremity muscle 
groups.  There was some weakness noted of the left upper 
extremity on resistance.  Neurosensory was intact distally to 
all digits of the upper extremities.  Deep tendon reflexes of 
the upper extremities were equal bilaterally.

The diagnosis was status-post left pectoralis muscle repair 
with residual contracture, adhesions and scarring.  The 
examiner reported there is no additional limitation of motion 
or functional impairment during flare-ups.    


Upon review of the evidence of record, the Board finds the 
Veteran's service-connected left shoulder disability does not 
warrant a compensable disability evaluation under Diagnostic 
Code 5302, as the Veteran's disability is slight.  
Specifically, the Veteran sustained a simple wound of the 
muscle; he tore his left pectoralis major tendon and 
underwent surgery to repair the injury.  The medical evidence 
does not demonstrate, nor does the Veteran allege debridement 
or infection.  Regarding history and complaint, the evidence 
shows the Veteran sustained an in-service injury in March 
2001 and was treated that same month, returning to duty 
shortly thereafter.  Further, the Veteran was noted to have 
good functional results as of June 2001, several weeks after 
rehabilitation, demonstrating full range of motion over the 
surgical site, as well as five of five in motor strength of 
his upper extremities.  

The Board acknowledges the Veteran has reported pain and loss 
of strength, as he stated his shoulder has never recovered 
from surgery and is unable to regain his strength.  See 
August 2008 statement.  However, the objective findings of 
record demonstrate full range of motion of the left shoulder, 
as well as excellent motor strength of the upper extremities, 
specifically, five of five.  See VA examinations dated in May 
2006 and March 2009.  Moreover, while there is evidence of a 
minimal scar, both VA examinations demonstrate the scar is 
well-healed and nonindurated.  Finally, there is no objective 
evidence of fascial defect, atrophy, or impaired tonus, which 
is necessary for the next higher moderate disability rating 
under Diagnostic Code 5302.  Therefore, by history and 
objective findings, the Board concludes that the 
preponderance of the evidence shows that Veteran's left 
shoulder post pectoralis repair more nearly reflect the 
criteria for a noncompensable rating, as his disability is 
slight.  

The Board has considered whether the Veteran could be 
assigned a separate rating based on the scar on his left 
pectoral.  At the outset, the Board notes that two amendments 
were made to the criteria for rating the skin, effective 
August 30, 2002 and October 23, 2008.  See 67 Fed. Reg. 
49,596 (July 31, 2002) (codified at 38 C.F.R. § 4.118, 
Diagnostic Codes 7800 to 7833 (2002); 73 Fed. Reg. 54,708 
(September 23, 2008) (codified at 38 C.F.R. § 4.118, 
Diagnostic Codes 7800 to 7805 (2009)).  Generally, in a claim 
for an increased rating, the Board considers both the former 
and current schedular where the rating criteria are amended 
during the course of an appeal.  However, the amendments to 
the rating criteria in 2002 occurred before the Veteran filed 
his service connection claim, and the amended regulations 
effective October 2008 are only applicable to claims received 
on or after October 23, 2008.  See 73 Fed. Reg. 54,708 
(September 23, 2008).  Therefore, the rating criteria in 
effect prior to August 2002 and the amended regulations 
effective October 2008 will not be addressed in the present 
decision.  

Under the rating criteria in effect from August 2002, a 10 
percent evaluation is warranted for scars covering an area of 
144 square inches or greater where superficial and without 
resulting limited motion; for a superficial, unstable scar 
(characterized by frequent loss of skin covering the scar); 
or a superficial scar that is painful on examination.  For 
scars other than on the head, face, or neck, where such are 
deep or cause limited motion, a 10 percent rating is 
warranted when in an area exceeding six square inches (39 sq. 
cm), a 20 percent rating is warranted when in an area 
exceeding 12 square inches (77 sq. cm), a 30 percent rating 
is warranted when in an area exceeding 72 square inches (465 
sq. cm), and a 40 percent rating is warranted when in an area 
exceeding 144 square inches (929 sq. cm).  See 38 C.F.R. 
§ 4.118, DCs 7801 to 7804 (2006).  Otherwise, scars will be 
rated on the limitation of motion of the affected part, under 
DC 7805.  

In evaluating the Veteran's scar, the Board notes that the 
scar on the Veteran's left pectoralis is deep, as the 
evidence shows there is an adhesive quality and a herniation 
of the underlying musculature.  See March 2009 VA 
examination.  The scar measures 9.5 cm and 3 cm wide, 
totaling 28 square cm, which is not compensable under DC 
7801.    

The Veteran's scar is not superficial, as it has a herniation 
of the underlying musculature, and does not exceed areas 
exceeding 144 square inches; therefore, DC 7802 is not for 
application in this case.  Likewise, DC 7803 is not for 
application because the Veteran's scar is not superficial or 
unstable, and DC 7804 is not for application because, 
although the evidence shows that the scar is tender down to 
the muscle layer, the scar is not superficial.  

The Board has considered the Veteran's scar under DC 7805, 
for limitation of function of the affected part; however, the 
evidence does not show limitation of motion of the left 
shoulder is affected by the Veteran's scar, as both the May 
2006 and March 2009 VA examination demonstrate normal 
limitation of motion of the Veteran's left shoulder.  

Therefore, the Board finds there is no basis to award a 
separate disability rating for a scar associated with the 
Veteran's service-connected left shoulder disability under 
Diagnostic Codes 7801-7805.  

In sum, there is no support for an initial compensable 
disability rating for the Veteran's service-connected left 
shoulder.  As the preponderance of the evidence is against 
the claim, the benefit of the doubt rule is not applicable.  
See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 54.  

Extraschedular Considerations

The Veteran has indicated that his service-connected back 
condition has caused him to miss some work.  As such, the 
Board must adjudicate the issue of whether referral for an 
extraschedular rating is warranted.  See Barringer v. Peake, 
22 Vet. App. 242 (2008).  Here, the record does not establish 
that the rating criteria are inadequate for rating any of the 
Veteran's service-connected conditions discussed herein.  The 
discussion above reflects that the symptoms of the Veteran's 
disabilities, including both orthopedic and neurologic 
manifestations, are contemplated by the applicable rating 
criteria.  Thus, referral for consideration of an 
extraschedular rating is not warranted.  Thun v. Peake, 22 
Vet. App. 111 (2008).  



ORDER

Entitlement to an initial disability rating in excess of 10 
percent for service-connected cervical spine is denied.   

Entitlement to an initial disability rating in excess of 20 
percent for service-connected lumbar spine is denied.   

Entitlement to an initial compensable disability evaluation 
for service-connected left foot disability prior to March 30, 
2009 is denied.  

Entitlement to an initial disability evaluation of 10 percent 
for service-connected left foot disability from March 30, 
2009, is granted, subject to the law and regulations 
governing the payment of monetary benefits.    

Entitlement to an initial compensable disability evaluation 
for service-connected left shoulder disability is denied.  



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


